Citation Nr: 1441437	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-41 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rosacea.

2.  Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel







INTRODUCTION

The Veteran had active service from November 1990 to April 1991 and from April 2002 to April 2003, with numerous periods of unverified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the St. Petersburg, Florida, Regional Office (RO). 

On her October 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing at her local RO related to the present appeal; however, in a September 2011 statement, she properly withdrew this request before the hearing was scheduled.  See 38 C.F.R. § 20.703; 20.704(e) (2013).  

The issue of entitlement to service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2011, prior to the promulgation of a decision, the Board received written notification from the Veteran that she wished to withdraw the appeal for service connection for rosacea.  


CONCLUSION OF LAW

The criteria to withdraw the appeal of the denial of service connection for rosacea are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for rosacea by way of a September 2011 written statement and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed. 


ORDER

The appeal as to the service connection claim for rosacea is dismissed.  


REMAND

The record documents the nature and extent of the Veteran's service prior to April 2003, but she provides an account of being on active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) from March 2001 to early 2005.  See Notice of Disagreement dated in November 2008.  The Board also notes the Veteran reportedly had 37 days of reserve service in 2007.  Additional efforts are necessary to determine the nature and length of the Veteran's service after April 2003, if any, because the competent evidence suggests that claimed hypothyroidism had its onset its onset in August 2004.  The Veteran has stated that at that time she was assigned to the Pentagon.  See Statement in Support of Claim dated in February 2008.  Thus, the appeal must be remanded to clarify further the Veteran's dates of service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any copies of orders or other service documentation that she has regarding her dates of service.  Thereafter, contact the appropriate government repository, including but not limited to the Defense Accounting Financial Services (DFAS), and request verification of the specific dates and the corresponding nature (i.e., active, ACDUTRA, INACDUTRA) of any period of the Veteran's service from April 2003.  Then, set forth in a clear memorandum all period of the Veteran's active, ACDUTRA and INACDUTRA service and associate this memorandum with the claims folder for the aforementioned period.  

If such records cannot be obtained, a letter should be sent to the Veteran informing her of the steps taken to obtain the records, listing alternative sources, and requesting her to furnish any such records in his possession or to identify the possible location of such records. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


